DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed June 27, 2022, which amends claims 1 and 15. Claims 1-20 are pending, where claims 15-20 are withdrawn from consideration.

Response to Amendment
Applicant’s amendment of the claims, filed June 27, 2022, caused the withdrawal of the rejection of claims 1-14 under 35 U.S.C. 103 as being unpatentable over Duan et al. (Synthetic Materials 2007, 157, 343-346) in view of Niu et al. (Chem. Mater. 2005, 17, 3532-3536) and Watanabe et al. (US 2015/0064828) as set forth in the Office action mailed April 12, 2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (Synthetic Materials 2007, 157, 343-346) (hereafter “Duan”) in view of Niu et al. (Chem. Mater. 2005, 17, 3532-3536) (hereafter “Niu”), Watanabe et al. (US 2015/0064828) (hereafter “Watanabe”), and Miyashita et al. (US 2015/0364703) (hereafter “Miyashita”).
Claims 1-14, Duan teaches an electroluminescent device comprising an anode, a hole injection layer (applicant’s first hole transport region), a hole transporting layer (applicant’s second hole transport region), a light emitting layer, an electron transport layer, and a cathode (page 344 right column devices B and C). Duan teaches that the hole injection layer is composed of PEDOT, the hole transport layer is composed of 
    PNG
    media_image1.png
    88
    263
    media_image1.png
    Greyscale
  (meets applicant’s formula B1) or 
    PNG
    media_image2.png
    93
    217
    media_image2.png
    Greyscale
 (meets applicant’s formula B5) (page 344 Fig. 1 and right column devices B and C). Duan teaches that the light emitting layer comprises a blue light emitting (page 344 right column devices B and C).
Duan does not teach where the hole injection layer meets applicant’s formula 1A, where the hole transport layer comprises a dopant, and where the light emitting layer comprises a dopant.
Niu teaches that one can improve the drive voltage and efficiency of the electroluminescent device if 
    PNG
    media_image3.png
    177
    152
    media_image3.png
    Greyscale
 (same as applicant’s compound A1) instead of PEDOT as the hole injection material (page 3535 Table 1).
Watanabe teaches one can improve the optical characteristics of an electroluminescent device is a hole transport layer comprising a polymer further comprises a low molecular weight material (paragraph [0024]). Watanabe teaches that the low molecular weight material used in the hole transport layer with the polymer can be TPD and NPB are a few and also teaches that the hole transport small molecule can be any known hole transporting amine (paragraph [0083]). Watanabe also teaches that it is preferred to have a low molecular weight dopant (a guest material) in the light emitting layer, where the dopant can be red, blue, or green and can be fluorescent or phosphorescent (paragraphs [0088]-[0091]).
Miyashita teaches hole transporting amine compounds that can be used in the hole transporting layer of electroluminescent devices (paragraph [0138]). Miyashita teaches that the hole transporting material can be NPB or a compound such as 
    PNG
    media_image4.png
    191
    231
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    209
    249
    media_image5.png
    Greyscale
, and 
    PNG
    media_image6.png
    213
    273
    media_image6.png
    Greyscale
 are a few examples (paragraph [0138]). This shows that 
    PNG
    media_image4.png
    191
    231
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    209
    249
    media_image5.png
    Greyscale
, and 
    PNG
    media_image6.png
    213
    273
    media_image6.png
    Greyscale
 can be used instead of NPB as hole transporting materials.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Duan so the hole injection layer is composed of 
    PNG
    media_image3.png
    177
    152
    media_image3.png
    Greyscale
 instead of PEDOT as taught by Niu. The motivation would have been to lower the drive voltage and improve the efficiency of the electroluminescent device.
Furthermore, it would have been obvious to modify the device of Duan, so the hole transport layer further comprises 
    PNG
    media_image4.png
    191
    231
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    209
    249
    media_image5.png
    Greyscale
, or 
    PNG
    media_image6.png
    213
    273
    media_image6.png
    Greyscale
  and the light emitting layer further comprises a dopant, fluorescent or phosphorescent, as taught by Watanabe and Miyashita. The motivation would have been to improve the optical characteristics of the electroluminescent device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759